Citation Nr: 1451378	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.  

(The issue of entitlement to an extension of a temporary total disability evaluation for the Veteran's right (major) shoulder reconstruction residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a May 2009 surgical procedure beyond December 31, 2009, is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1990 to March 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Denver, Colorado, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

This appeal REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In August 2014, the Veteran's attorney submitted a notice of disagreement (NOD) with the denial of the Veteran's application to reopen his claim of entitlement to service connection for PTSD.  Where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his attorney which addresses the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD and, if so, whether service connection is warranted.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

